DIXON, Justice
(dissenting).
I respectfully dissent.
The conviction of a crime in a trial at which no evidence of an essential element of the offense is adduced denies the defendant due process of law, and violates both the United States and the State Constitutions. Such constitutional violation is reviewable in a post conviction proceeding.
We have the record before us, and it reveals an absence of evidence that the defendant impersonated a police officer in order to gain any privilege or advantage.
Instead of affirming the conviction, we should treat this application as one for post conviction remedy, and reverse the conviction.